DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not found persuasive.
Applicant argues on pages 4 and 5 that the claims now recites “a first plurality of metallizations on a first surface of the ASIC wafer, the first plurality of metallizations being configured to be in simultaneous electrical connection with a corresponding plurality of wafer-probing needles during wafer-level calibration.”  Applicant proceeds to state that the prior art of record does not mention any type of metallizations being configured to be in simultaneous electrical connection with a corresponding plurality of wafer-probing needles during wafer-level calibration as set forth in claim 1.
Examiner respectfully disagrees.  The claim is to a wafer structure comprising a first plurality of metallizations on a first surface of the ASIC wafer.  The probe card nor the plural wafer probing needles are not part of the wafer structure, but merely recite how the wafer structure could be used.  Therefore, since these claimed limitations do not further define the structural features of the invention, Examiner takes the position that each and every structural feature is taught by the prior art (see MPEP 2114(ii)).
The remaining arguments reiterate the same argument above, therefore, they are not found persuasive.
The rejection is being maintained and has been updated to reflect the amended portion of the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103, as best understood, as being unpatentable over Feiertag et al. (US PGPub 2013/0119492; hereinafter “Feiertag”) in view of Pahl (US PGPub 2016/0075552) and Chang et al. (US PGPub 2016/0167945; hereinafter “Chang”).
Re claim 1: Feiertag teaches (e.g. fig. 8 and paragraphs 64 and 97 and fig. 1 for element numbers not labeled in fig. 8) a wafer of ASIC chips and a wafer of MEMS chips, the wafers joined together connecting and interconnecting the ASIC and MEMS chips, which are then singulated after joining; and further teaches a wafer structure configured for wafer-level calibration of a plurality of pressure sensors, the wafer structure comprising: a microelectromechanical systems (MEMS) wafer (MEMS wafer; e.g. paragraph 64; hereinafter “MW”) that includes a plurality of MEMS dice (MEMS chip made available in multiple panels on a wafer; e.g. paragraph 64; hereinafter “MD”) that are separated by a plurality of MEMS-wafer dicing areas (all die areas on a wafer are separated by die streets, which are reserved for the singulation processes, as evidenced by Pahl below); an application-specific integrated circuit (ASIC) wafer (ASIC wafer; e.g. paragraph 64; hereinafter “AW”) that includes a plurality of ASIC-wafer dice (ASIC chip made available in multiple panels on a wafer; e.g. paragraph 64; hereinafter “AD”) that are separated by a plurality of ASIC-wafer dicing areas (all die areas on a wafer are separated by die streets, which are reserved for the singulation processes, as evidenced by Pahl below); a first plurality of metallizations (EK on bottom of AW; hereinafter “EK1”) on a first surface (bottom surface of ASIC chip AC comprises electrical contacts EK1; e.g. paragraph 80; hereinafter “1S”) of the ASIC wafer (AW), the first plurality of metallizations (EK) being configured (EK1 would be configured to accept any electrical signal, including those from wafer-probe needles) to be in simultaneous electrical connection with a corresponding plurality of wafer-probing needles during wafer-level R, formed of adhesives, plastic, ceramic, or metal, acoustically seals the area between MD and AD; e.g. paragraphs 96 and 30) that bonds the MEMS wafer (MW) to the ASIC wafer (AW); a plurality of thru silicon vias (TSVs) (plated through holes DK arranged in the interior of ASIC chip; e.g. paragraph 82) extending from the first plurality of metallizations (EK1) on the first surface (1S) of the ASIC wafer (AW) through the ASIC wafer (AW) to a second surface of the ASIC wafer (top surface of AW; hereinafter “2S”); a second plurality of metallizations (IV) extending from the plurality of TSVs (DK) at the second surface (2S) of the ASIC wafer (MW) through the FOW (R surrounds IV therefore extends through surrounding R) to a surface (bottom surface of MW) of the MEMS wafer (MW), thereby creating an electrical connection between the MEMS wafer (MW) and the first plurality of metallizations (EK1) on the first surface (1S) of the ASIC wafer (MW) thereby enabling use of the corresponding plurality of wafer-probing needles (IV would be enabled to accept any electrical signal, including those from wafer-probe needles) to perform wafer-level calibration of the plurality of pressure sensors (determining air pressure; e.g. paragraph 44).
It may be considered that Feiertag is silent as to explicitly teaching a plurality of MEMS-wafer dicing areas, a plurality of ASIC-wafer dicing areas, and a plurality of metallizations extending through the FOW thereby creating an electrical connection between the ASIC wafer and the MEMS wafer.
Pahl teaches (e.g. figs. 10-12, and 15) a plurality of MEMS-wafer dicing areas (dicing streets PVS1 of MEMS wafer CH2; e.g. paragraphs 68 and 87), a plurality of PVS2 of first chip CH1; e.g. paragraphs 77 and 90).
Chang teaches (e.g. fig. 1A) a plurality of metallizations (110, 114; e.g. paragraph 26) extending through the FOW (112; e.g. paragraph 33) thereby creating an electrical connection between the ASIC wafer (104; e.g. paragraph 25) and the MEMS wafer (126; e.g. paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the dicing areas as taught by Pahl and the metallizations going through the FOW as taught by Chang in the device of Feiertag in order to have the predictable result of using designated areas for dicing to prevent damage to critical areas of the die and in order to have the predictable result of prolonging device life by ensuring protection of the electrical connection between the MEMS chip and the ASIC chip from the environment and moisture, respectively.
Re claim 2: Feiertag in view of Paul and Chang teaches the wafer structure wherein the plurality of MEMS-wafer dicing areas (PVS1 of Pahl) are configured to be removed by sawing through the dicing areas (PVS1 cut by sawing; e.g. paragraph 85 of Pahl), after wafer-level calibration has been performed, in order to separate the MEMS dice (MD of Feiertag) from one another (multiple MEMS chips and multiple ASIC chips are connected together before singulation; e.g. paragraph 87 of Pahl).
Re claim 3: Feiertag in view of Paul and Chang teaches the wafer structure wherein the plurality of ASIC-wafer dicing areas (PVS2 of Pahl) are configured to be removed by sawing through the dicing areas (PVS2 cut by sawing; e.g. paragraph 85 of Pahl), after wafer-level calibration has been performed, in order to separate the ASIC AD of Feiertag) from one another (multiple MEMS chips and multiple ASIC chips are connected together before singulation; e.g. paragraph 97 of Feiertag).
Re claim 4: Feiertag in view of Paul and Chang teaches the wafer structure wherein the MEMS wafer (MW of Feiertag) and the ASIC wafer (AW of Feiertag) each include alignment features (paragraph 52 discusses features for alignment; in the art of semiconductor fabrication, alignment marks are critical aspects and would be obvious features, especially for alignment for joining of wafers in a batch processes) for aligning the MEMS wafer (MW of Feiertag) with the ASIC wafer (AW of Feiertag).
Re claim 5: Feiertag in view of Paul and Chang teaches the wafer structure wherein the MEMS wafer (MW of Feiertag) is processed at a MEMS foundry, the ASIC wafer (AW of Feiertag) is processed at an ASIC foundry, and the wafer structure is packaged at a packaging foundry, which is separate from the MEMS foundry and separate from the ASIC foundry.
Regarding the process limitations recited in claim 5("the wafer structure is packaged at a packaging foundry, which is separate from the MEMS foundry and separate from the ASIC foundry"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822